DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 10-13, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2019/0072240 to Dodo et al.
  	Fig. 2 is reproduced and annotated for a reference.

    PNG
    media_image1.png
    503
    868
    media_image1.png
    Greyscale

 		Dodo discloses the following.
 	Claim 1. (Currently Amended) An optoelectronic device, comprising: a transducer 21 having an optical axis; an optical tube assembly including: an optical tube 23 comprising an optical chamber, the optical chamber including a chamber wall; a first aperture in the chamber wall proximal with respect to the transducer; and a second aperture in the chamber wall distal with respect to the transducer, the first and second apertures being at least approximately substantially coaxial along the optical axis, and at separated by a first distance (D1) along the optical axis ; characterized in that in wherein at least one first half-section taken along optical axis or along a direction parallel to optical axis: at least an intermediate portion of the chamber wall, extending between (i) a first line orthogonal to optical axis and more distal than or including a boundary point of the first aperture and (ii) a second line orthogonal to optical axis and more proximal than a boundary point of the second aperture, follows a non-straight curve, wherein the a local tangent to an intermediate portion at each point (P) is oriented so that any stray light ray rays incoming from the boundary point of the first aperture in the opposite half-section would be so deviated at that point (P) as to impinge upon the chamber wall, an impingement point (Q) of said the stray light ray being in the first half-section and more distal than the second line.  See ¶0032-0036 and fig. 2.
 	Re claim 2, see fig. 2.
	Re claims 8 and 10-13, see fig. 2.
	Re claims 15-17, the claimed limitations are greatly discussed above in the rejection of claims 1-2, 8, 10-13.
 	Re claim 18, see abstract that the reflective surface is fully reflective.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo et al.
 	Dodo discloses every aspect of claimed invention except for the claimed range.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed range, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo et al in view of USPUB 2019/0310345 to Nagaishi et al.
 	Dodo discloses every aspect of claimed invention except for the claimed lens.  Nagaishi shows a general teaching of utilizing a lens near the second aperture.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed lens as shown in Nagaishi for the purpose of collecting and focusing lights efficiently as needed. It is clear this would improve the device.
10.     Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo et al in view of USPAT 4,535,024 to Parker.
 	Dodo discloses every aspect of claimed invention except for the claimed black glossy plastic finish.  Parker shows a black glossy plastic finish.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the black glossy plastic finish for the purpose of low cost manufacture, improved mechanical strength and resistance to environmental deterioration.  It is clear this would improve the device.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883